Title: To James Madison from John Lambert, 19 April 1810
From: Lambert, John
To: Madison, James


Dear Sir,
Washington April 19th. 1810.
Inclosed is a graft of the St. Germain Pare, of which I sent Mrs. Madison a sample some time ago. If you have a pare stock growing in the Garden, or walks around the Presidents House, would you not wish to propagate the fruite. I expect to have some of them sound and good when I get home. They begin to mellow in Novbr. and last until May. I am your most Obdt Humbl. Servt.
John Lambert
